Citation Nr: 0926777	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-36 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fixed hammertoe 
deformity of the second toe, right foot and degenerative 
arthritis of the first metatarsophalangeal joint, right foot.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for end-stage glaucoma, 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
March 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In the first 
decision and notice of decision, both dated June 2004, the RO 
denied service connection for a right foot disorder and 
depression.  The Veteran timely filed a Notice of 
Disagreement (NOD) in December 2004.  Thereafter, in November 
2005, the RO provided a Statement of the Case (SOC) and the 
Veteran timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in March 2006.

In the second decision and notice of decision, both dated 
November 2005, the RO denied service connection for end-stage 
glaucoma of the left eye.  The Veteran timely submitted an 
NOD in May 2006, and the RO provided an SOC in March 2007.  
Thereafter, in April 2007, the Veteran timely filed a 
substantive appeal.

The Veteran requested a Travel Board hearing on this matter, 
which was held in February 2008 where the Veteran and his 
wife presented as witnesses before the undersigned Veterans 
law judge.  A transcript of the hearing is of record.

In April 2008, the Board remanded the Veteran's claims for 
additional development.  Having completed the required 
directives, the RO considered the evidence of record and 
issued a Supplemental Statement of the Case (SSOC) in April 
2009 reflecting de novo adjudication of the claims.  Inasmuch 
as the provisions of the Board's April 2008 remand have been 
complied with, the Board will now proceed with its review of 
the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

After the issuance of the April 2009 SSOC, the Veteran 
submitted a letter, dated April 2009.  In a separate June 
2009 post-remand brief, the Veteran, through his accredited 
representative, waived his procedural right to have the RO 
review, in the first instance, the new evidence offered, and 
the Board accepts this as a valid waiver.  See 38 C.F.R. § 
20.1304(c) (2008) (providing that if the Veteran or his 
representative submits pertinent evidence, which the Board 
accepts, such evidence "must be referred to the [RO] for 
review, unless this procedural right is waived by the 
[Veteran] or representative . . . . Such a waiver must be in 
writing or, if a hearing on appeal is conducted, the waiver 
must be formally and clearly entered on the record orally at 
the time of the hearing").


FINDINGS OF FACT

1.  The Veteran's service enlistment examination showed pes 
planus and syndactylism of the right foot, which were both 
reported as asymptomatic and non disabling.  

2.  The Veteran underwent surgical treatment to correct a 
claw or hammertoe deformity of the second toe of the right 
foot during service and after basic training.

3.  Subsequent in-service clinical and X-ray examinations 
revealed degenerative arthritis of the right first 
metatarsophalangeal joint and an increase in severity of his 
right second toe disability.

4.  The Veteran's degenerative arthritis of the 
metatarsophalangeal joint of the right first toe was first 
diagnosed during service and was recently confirmed upon X-
ray examination.  

5.  The medical evidence does not clearly and unmistakably 
show that the Veteran's pre-existing right second toe 
deformity was not aggravated beyond its natural progression 
during service.

6.  The medical evidence shows that the Veteran's left eye 
glaucoma was not diagnosed until many years post-service and 
the preponderance of the evidence is against a nexus between 
a current diagnosis of glaucoma and any incident of service, 
to include trauma.  

7.  The medical evidence shows that the Veteran's depression 
was not diagnosed until many years post-service and the 
preponderance of the evidence is against a nexus between a 
current diagnosis of depression and any incident of or 
finding recorded during service. 


CONCLUSIONS OF LAW

1.  Service connection for degenerative arthritis of the 
first metatarsasophalangeal joint of the right first toe and 
fixed hammertoe deformity of the right second toe is 
warranted.  38 U.S.C.A. §§ 1131, 1153 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.306 (2008).

2.  Service connection for end-stage glaucoma of the left eye 
is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

3.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board notes at the outset that the instant decision 
grants service connection for the right foot disabilities at 
issue.  With respect to the other two claims on appeal, the 
Board finds that a March 2008 letter substantially satisfied 
the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
the information and evidence the Veteran was expected to 
provide; and the information required by Dingess.  However, 
this notice was not issued to the Veteran prior to the 
initial June 2004 and November 2005 rating decisions from 
which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the Veteran's claims, as 
demonstrated by the April 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in this case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claims; the information and evidence that 
the VA would seek to provide; and the information and 
evidence the claimant was expected to provide.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment and 
personnel records to assist him with his claims.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  In March 2009, the AMC also afforded the 
Veteran a VA eye examination, which were thorough in nature 
and included opinions addressing the question of whether the 
Veteran's glaucoma is causally linked to service.  There is 
no medical evidence of depression until many years after 
service and there is competent evidence of record that 
addresses the question of the etiology of the Veteran's 
depression.  Under these circumstances, there is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran's September 1975 Report 
of Medical Examination for Enlistment contains a normal 
psychiatric evaluation and a normal clinical assessment of 
the eyes.  This record, however, discloses an abnormal 
clinical evaluation of the feet.  Specifically, it was 
reported upon enlistment that the Veteran had pes planus and 
syndactylism of the right foot but it was also not that such 
disabilities were asymptomatic and nondisabling.  In his 
accompanying Report of Medical History, the Veteran indicated 
that he had not had any foot trouble, eye trouble or nervous 
trouble of any sort.  The examining physician noted, however, 
that the Veteran had an accident at age 12 with a lawn mower, 
which cut his toes on the right foot, resulting in 
syndactylism.  The physician indicated that the Veteran had 
no functional sequelae and that he was active in sports.  

As reflected in April 1976 service treatment records, the 
Veteran was evaluated for right foot complaints.  The 
clinician noted a history of trauma by a lawnmower accident 
approximately five years before as well as a claw deformity 
of the second toe, but the clinician ruled out bony defects 
or changes.  A Radiographic Report disclosed that the Veteran 
had residuals of an injury to the first digit of the TP 
(tarsophalangeal) joint and a second toe deformity, hammer 
toe, of the right foot.  The examiner recommended minor 
surgery, which took place in May 1976.

A July 1976 Chronological Record of Medical Care reflects 
that the Veteran complained of problems with the feet, and a 
July 1977 service treatment record notes the Veteran's 
status-post right foot surgery for claw deformity, where the 
Veteran now complained of pain all the time.  Films of the 
right foot showed a short second metatarsal, with 
irregularity of joint surfaces and narrowing of the joint at 
the first metatarsophalangeal joint.  The examiner determined 
that the findings appeared compatible with degenerative 
arthritis and was possibly related to multiple episodes of 
prior trauma.  He noted that the short second metatarsal 
(bone) was apparently congenital, and otherwise the film 
appeared unremarkable.

An August 1977 service treatment record indicates that the 
Veteran had had a surgical release of flexion and extension 
tendons of the right second toe and that he now complained of 
a recurrent hammer deformity of the same toe.  The examiner 
prescribed a phalangeal sling.

As reflected in an undated Optometry Clinic service record, 
the Veteran indicated that he had blurry near vision, burning 
eyes, and was bothered by bright lights.  He affirmed that he 
had headaches, to include involving the back-top portion of 
the eyes.  He also stated that he had been injured by 
receiving a "black eye".  Intraocular pressure and cup/disc 
ration were both normal, but the optometrist recommended g 
the Veteran return "for pressures."  

In an October 1977 service personnel record, specifically a 
Record of Proceedings under Article 15 of the Uniform Code of 
Military Justice (UCMJ), the commanding officer found that 
the Veteran violated Article 86 of the UCMJ by failing to go 
at the time prescribed to his place of duty.  The punishment, 
in part, included reduction in pay and 14 days of extra duty.  

In a February 1978 statement, the Veteran's commanding 
officer stated that he believed that the Veteran was a 
serious liability.  He reported that the Veteran required 
constant supervision while executing simple tasks, had 
difficulty maintaining a clean living space, and often was 
not at the appropriate place when he was supposed to be 
there.  He indicated that the Veteran's superiors had 
counseled him numerous times on his problems and that the 
Veteran had offered unreasonable excuses for his behavior.  
The officer noted that the Veteran had been transferred 
within the battery to facilitate his rehabilitation, but he 
had not improved.  He stated that the reduction in pay, 
required as punishment for the Article 86 violation, 
initially was suspended.  However, because the Veteran could 
not abide by the required extra duty, the "reduction had to 
be vacated."  The officer's opinion was that the Veteran 
would never meet the minimum standards required of a soldier.  
He recommended an immediate discharge.

In an additional February 1978 statement, 1SG M.S. (initials 
used to protect privacy) stated that he had counseled the 
Veteran for his failure to complete a scheduled physical 
examination.  He stated that after speaking numerous times to 
SFC B. in November 1977 regarding the Veteran's unreliability 
and shirking of duties, he counseled the Veteran that he 
would change his assignment until the Veteran could be 
processed for a discharge.  He noted that a discharge was 
necessary due to the Veteran's lack of promotional potential 
and inability to adapt socially and emotionally to service's 
discipline and environment.  He indicated that he last 
counseled the Veteran after two of his roommates complained 
about his lack of personal hygiene and his failure to 
cooperate in cleaning his area within the room.  1SG M.S. 
stated that he thought that the Veteran and service would 
benefit if the Veteran was released immediately.

In another February 1978 statement, SFC C.L.B. recalled that 
he counseled the Veteran on five occasions about his 
deficiencies and unofficially many other times.  
Specifically, he remembered counseling the Veteran for 
altercations with his peers while on duty; an altercation in 
the mess hall; failing to go to duty; and leaving his place 
of duty.  He remarked that all counseling was met with 
negative results, as the Veteran would make excuses for his 
behavior.  He recommended that the Veteran be discharged 
immediately.

In a subsequent February 1978 service personnel record, Maj. 
R.E.G. stated that he was initiating action to discharge the 
Veteran under the Expeditious Discharge Program.  He 
explained that he was proposing discharge due to the 
Veteran's inability to adapt socially and emotionally to the 
service environment and his poor attitude.  In a subsequent 
service personnel record, the Veteran consented to the 
discharge.  

The Veteran's March 1978 Report of Medical Examination for 
Separation contains a normal psychiatric evaluation and a 
normal clinical assessment of the eyes and feet, except for 
the presence of a scar on the right foot.  In the 
accompanying Report of Medical History, the Veteran indicated 
that he had no eye trouble, foot trouble or nervous trouble 
of any sort.

Post-service, in August 1978, the Veteran underwent a VA 
orthopedic examination.  At this time, he complained of 
tightness in the shoulder, but had "no other orthopedic 
complaints when questioned."  Upon physical examination, the 
examiner noted that the Veteran exhibited normal toe and heel 
walking.  The physician indicated that the Veteran had been 
discharged for "hardship reasons" three months early.

A July 2001 VA radiographic report indicates that the Veteran 
had degenerative joint disease (DJD) of the first 
metatarsophalangeal joint, as well as a congenital deformity 
involving a somewhat shortened second metatarsal, and a 
hammer toe flexion contracture deformity involving the second 
toe.

VA treatment records dated March 2002 indicate that the 
Veteran had glaucoma of the left eye, depression and chronic 
right foot pain with swelling.  Subsequent VA medical records 
dated May 2002, June 2002, July 2002, October 2002, and 
November 2002 contain similar information.

A December 2002 VA medical record indicates that the Veteran 
had shoe inserts for the right foot, as well as DJD of the 
great right toe, a "brachy" metatarsal second toe and fat 
pad atrophy of this foot.

As reflected in an April 2003 letter from Dr. Y.O., she 
acknowledged that the Veteran had multiple medical problems, 
to include chronic right foot pain, depressive disorder and 
glaucoma.  

A May 2003 letter from D.S., a licensed clinical social 
worker (L.C.S.W.) conveys that the Veteran had clinical 
depression, which required him to take medication, which "can 
be attributed to his prolonged medical stressors such as: 
legal blindness, End Stage Glaucoma, Lumbar Spondylosis and 
osteochondrosis."  

VA medical notes spanning January 2003 through October 2003 
continued to document the Veteran's treatment for end stage 
glaucoma, depression and right foot pain.  In an October 2003 
record, D.S. opined that the Veteran's pre-existing, pre-
service right foot disorder "may have been aggravated by 
military related activities.  We reviewed his medical records 
and there is evidence of this."

In December 2003, the Veteran underwent a VA examination of 
the right foot.  At this time, the Veteran complained of 
having pain in the right foot, specifically in the right 
great toe as well as in the undersurface and distal pad of 
the foot in the metatarsal region.  He conveyed that said 
pain had its onset during service, and had worsened ever 
since.  He had to wear special shoes, and a physical 
examination of the right foot revealed swelling and 
tenderness.  The Veteran had no motion in the 
metatarsophalangeal joint, and the examiner detected a bunion 
deformity on the right great toe.  The second toe exhibited a 
fixed flexion deformity of 40 degrees of the proximal 
interphalangeal joint and no motion of the toe; there was no 
tenderness or scarring.  It was further noted that that the 
Veteran had severe degenerative changes in the first 
metatarsophalangeal joint and the second metatarsal appeared 
short.

Based on these data, the VA examiner diagnosed the Veteran 
with hallux valgus, great toe of the right foot; fixed hammer 
toe deformity, second toe of the right foot; and 
metatarsalgia.  The clinician offered no nexus opinion as to 
the likely etiology of these current disorders.

VA treatment records spanning January 2004 to July 2005 
reveal that the Veteran received treatment for depression for 
which he took medication.  A January 2005 VA clinician stated 
that the Veteran's depression "seems to be related to his 
financial situation.  He is unable to work because he can't 
drive, can't see and has some degree of chronic pain due to 
his foot/ankle arthritis."

VA medical reports dated January 2004 through June 2005 also 
indicate that the Veteran had glaucoma of the left eye.

At his February 2008 Travel Board hearing, the Veteran 
testified that, with respect to his right foot disorder, he 
had cut his foot in a lawn mower approximately five years 
prior to his enlistment.  (Hearing Transcript, pages 3-4).  
He also stated that, upon service entry, he received a normal 
assessment of the feet, but that during service he began to 
experience foot pain, which necessitated a surgery to try and 
remove the claw foot.  (Hearing Transcript, pages 2-3, 5).  
The Veteran indicated that the boots he wore caused his foot 
pain as did running.  (Hearing Transcript, pages 6-7).  The 
Veteran's wife conveyed that she recalled the Veteran 
complaining of having foot pain after he separated from 
service for which he sought treatment from VA.  (Hearing 
Transcript, pages 9, 11).  The Veteran indicated that he had 
received a special shoe from VA in approximately 2005.  
(Hearing Transcript, pages 12-13).

With respect to the claim for service connection for 
glaucoma, the Veteran affirmed that he had mild swelling of 
the eye upon entry into active service.  (Hearing Transcript, 
page 15).  He also stated, however, that a man struck him in 
the eye while on active duty, which resulted in a "black 
eye".  (Hearing Transcript, pages 15-17).  Since that time, 
the Veteran indicated that he has had blurry vision.  
(Hearing Transcript, pages 15, 17-18).  He noted that he 
began receiving treatment for his eye problem immediately 
following his service discharge, where a private optometrist 
in Baton Rouge, Louisiana indicated that the Veteran had 
glaucoma for which she prescribed eye drops for the left eye.  
(Hearing Transcript, pages 20-21).  

As for the Veteran's service connection claim for depression, 
he stated that he believed that he had this disorder because 
of the way he was treated during service after some sort of 
conflict that he had had with a female supervisor named R.A. 
(initials used to protect privacy) in late 1977 or early 
1978.  He did not know the nature of R.A.'s complaint to his 
superiors, but stated that it could have been that he had hit 
or kicked her. (Hearing Transcript, pages 28-34, 35, 37-38).  
The Veteran's wife indicated that, during service, the 
Veteran sounded depressed during some of his phone calls.  
She stated that the Veteran told her that a young lady was 
withholding keys and other items from him and that he had to 
ask her for the keys to get into the supply room.  He stated 
that, due to her withholding the keys, he would get in 
trouble when it interfered with a timely duty.  (Hearing 
Transcript, page 34).  The Veteran reported his belief that 
he was given an accelerated discharge without explanation and 
that he believed that it was due to the incident with R.A.  
(Hearing Transcript, pages 32-33).    

The Veteran had offered similar accounts in his April 2007 
substantive appeal relating to the service connection claims 
for glaucoma and depression.

Upon a March 2009 VA foot examination, the Veteran stated 
that he had pain in his great toe, second toe, and the bottom 
of his right foot.  He indicated that he currently wore 
corrective shoes.  He said that he did not get treatment for 
right foot pain during the period between 1978 and 2002 
because the foot pain was not bad between those years, but 
became worse as he got older.  The examiner indicated that 
she reviewed the Veteran's claims file and medical records 
prior to authoring her opinion.  Amongst other evidence, the 
examiner reviewed a March 2008 X-ray indicating no change 
from December 2003 X-ray, showing severe degenerative changes 
at the metatarsophalangeal joint of the first toe; and a bone 
spur on the calcaneus.  

After the March 2009 physical examination, the examiner 
diagnosed a hammertoe deformity of the second toe of the 
right foot; a bilateral bunion deformity; bilateral 
degenerative joint disease of the first metatarsophalangeal 
joint; and a short second metatarsal on the right foot.  In 
response to the Board's question as to whether any current 
foot disorder that did not pre-exist service began during 
service or was causally related to any incident of service, 
the examiner indicated that the Veteran's current 
disabilities were directly caused by a childhood injury and 
did not result from service.  In response to whether the 
right foot disabilities that pre-existed service, diagnosed 
as pes planus and syndactylism, were aggravated beyond their 
natural progression during or as the result of any incident 
of service, the examiner stated that they were not.  In 
explaining her rationale, the examiner stated that the 
records indicated that the Veteran underwent surgery on a 
pre-existing deformity during service and, although the 
operation failed to correct the disability, in the examiner's 
opinion, the surgery did not make the disability worse.  The 
examiner stated that the Veteran currently had no functional 
loss due to a small area of syndactylism.  Additionally, the 
pes planus was mild.  Upon examination, the examiner did not 
notice any associated pain solicited due to pes planus.  The 
examiner noted that the Veteran's main complaint involved 
pain at the bottom of the metatarsophalangeal joint and the 
second metatarsal.  

In a March 2009 VA eye examination report, the Veteran 
reportedly stated that he was hit in the eye during service 
and began to have blurred vision.  He indicated that he went 
to a private eye doctor after discharge and the examiner told 
him that he had "pressure" in the left eye.  He was put on 
eye drops for the left eye only at that time.   

The examiner indicated that he reviewed the Veteran's claims 
file and medical records prior to authoring his opinion.  In 
reporting the Veteran's medical history, the examiner noted 
that the first post-service record, indicating treatment for 
an eye disorder, was a January 1998 private treatment record, 
detailing surgery on the Veteran's right eye due to an injury 
involving a "weedwhacker" wire.  After an eye examination, 
the examiner diagnosed, in pertinent part, endstage glaucoma 
of the left eye.  

In response to whether the Veteran's current end-stage 
glaucoma of the left eye began during service or was causally 
related to any incident of service, to include an eye injury 
with subsequent blurred vision and a burning sensation, the 
examiner stated that he could not resolve this issue without 
resort to mere speculation.  However, by way of explanation, 
the examiner noted that there were no treatment records 
describing the left eye injury.  Although it was certainly 
possible to develop angle recession glaucoma after blunt 
trauma, the trauma required would usually be severe enough to 
cause a person to seek eye care.  The examiner noted that the 
only complete eye examination in the service records was 
undated.  In the examination report, intraocular pressure and 
cup/disc ration were both normal, but the optometrist 
indicated wanting the Veteran to return "for pressures."  
The examiner stated that this notation in the record may or 
may not have indicated that the optometrist was suspicious 
about glaucoma.  The examiner stated that the Veteran 
reported visiting an eye doctor soon after service who 
diagnosed glaucoma.  The examiner noted that monocular 
glaucoma could result from an injury to one eye.  However, 
the record of evidence did not contain any records from the 
private eye doctor.  The examiner reported that the physical 
examination showed unquestionable advanced glaucoma in the 
left eye.  A gonioscopy of the left eye revealed a broad 
ciliary body band.  The examiner opined that this could 
represent angle recession from trauma.  However, the 
uniformity of the angle (360 degrees) made this less likely.  
The examiner reported that a comparison with the other eye 
would have been helpful in determining if the appearance of 
the angle was normal.  However, the examiner found this 
impossible because the iris in the right eye was 
"plastered" against the cornea, preventing any view of the 
angle in the right eye.  In addition, the right notably 
suffered severe trauma, so even if a gonioscopy were 
possible, it may have been altered by the wire injury.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.    

A preexisting injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

At the time of the service entrance examination, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  

(i).  Right Foot Disorder.  The Veteran's September 1975 
enlistment examination revealed pes planus and syndactylism.  
It was subsequently reported that the latter disability was 
congenital in nature and manifested by a claw deformity of 
the second toe (hammertoe).  Indeed, syndactylism is defined 
as a "congenital abnormality of the hand or foot, marked by 
persistence of webbing between adjacent digits, so they are 
more or less completely attached."  See Dorland's Illustrated 
Medical Dictionary 1808 (30th ed. 2003).  It was also 
reported during service that the Veteran had a lawnmower 
accident at age 12, which resulted in trauma to the right 
toes, causing the syndactylism.  Thus, whether congenital or 
relating to trauma, there is no question that the Veteran had 
pre-existing right foot disabilities.  If a preexisting 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service incurrence for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  

While pes planus and syndactylism were noted upon the 
Veteran's entry into service, it was also reported that these 
disorders were asymptomatic and nondisabling at that time.  
The Veteran began having problems with his right foot after 
basic training; it is apparent that the first two toes became 
symptomatic and productive of functional impairment.  
Degenerative arthritis of the first metatarsophalangeal joint 
of right foot was initially diagnosed by X-ray examination 
during service.  It was recorded at that time that the latter 
disability was possibly related to previous traumas.  
(Emphasis added.)  

The Board further notes that the Veteran underwent in-service 
surgery to correct preexisting disability of the first digit 
and a claw deformity of the second toe.  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  The Board is also cognizant of the 
fact that a mere transient flare-up during service of a 
preexisting disorder does not, in the absence of evidence of 
a worsening of the underlying condition, constitute 
aggravation of the disorder.  However, in this case, the 
threshold question is whether there was an increase in 
severity of any pre-existing disability.  In the 
undersigned's view, given the absence of any symptoms or 
functional impairment upon entry into service and the 
subsequent problems with the first two toes, there was an 
increase in severity of the pre-existing right toe 
disabilities, thereby raising a presumption of aggravation.  
Id.  Moreover, it was reported at one point that the 
Veteran's degenerative arthritis of the first 
metatarsophalangeal joint of right foot, which was first 
diagnosed during service,  "possibly related to previous 
traumas" (emphasis added), which is not consistent with a 
finding that the latter disability clearly and unmistakably 
pre-existed service.  See 38 C.F.R. § 1111; Wagner, supra.  
Indeed, the first X-ray evidence of arthritis of the first 
metatarsophalangeal joint of right foot is dated during 
service.  Thus, there is competent evidence of an increase in 
severity of the pre-existing right foot disabilities and 
evidence of service incurrence of arthritis of the first 
right metatarsophalangeal joint.

With respect to the pre-existing right toe disabilities, if a 
presumption of aggravation under section 1153 arises, due to 
an increase in a disability in service, the burden shifts to 
the government to show a lack of aggravation by establishing 
by clear and unmistakable evidence "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; 
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

There is ample evidence to indicate that the Veteran's pre-
existing right foot disabilities were not aggravated during 
service.  The service separation examination and an August 
1978 VA examination, performed less than 6 months after 
service, were negative for any pertinent abnormal findings 
other than a scar.  However, such examination findings are 
highly suspect given the nature of the Veteran's right first 
and second toe disabilities and the X-ray diagnosis of 
arthritis involving the first metatarsophalangeal joint.  The 
March 2009 VA foot examiner stated that the Veteran's current 
right foot disabilities, to include degenerative arthritis, 
pre-existed service and were directly caused by a childhood 
injury and did not result from service; and that the 
disorders were not aggravated by service.  Such evidence 
weighs heavily against the Veteran's claim but the standard 
here is clear and unmistakable evidence.  That is, with 
regard to the pre-existing second toe deformity at issue, the 
question is whether the evidence clearly and unmistakably 
shows that this toe disability was not aggravated during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 
supra.  Such an onerous evidentiary standard requires that 
the preexistence of a condition and the non-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 
116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).See also r

In addition to the in-service finding of arthritis of the 
first right metatarsophalangeal joint being "possibly" 
related to pre-service trauma, it was reported upon a VA out-
patient clinic visit in October 2003 that the Veteran's pre-
existing right foot disorder "may have been aggravated by 
military related activities."  While speculative in nature, 
the Board again notes the evidentiary standard here is clear 
and unmistakable evidence with respect to the pre-existing 
disabilities.  

There is no question that the March 2009 VA medical opinion 
concluding that the Veteran's pre-existing right toe 
disabilities were not aggravated during service was quite 
thorough in nature.  In her report, the examiner, a 
podiatrist, noted reviewing the Veteran's medical history, 
including X-ray examinations, interviewing the Veteran, and 
conducting a physical examination.  The physician concluded 
that, based on her review of the medical evidence, the 
Veteran's right foot disorders pre-existed service and were 
not aggravated beyond their normal progression due to 
service.  However, part of the rationale for this opinion was 
that the Veteran did not have functional impairment due to 
syndactylism.  However, in the same examination report, the 
physician indicated that the Veteran wore corrective shoes 
and orthotic inserts for right foot pain.  It was noted at 
another point in the same report that the Veteran had right 
foot pain while standing and walking.  Thus, arguably, the 
examiner's conclusion is not supported by his own findings.  
It is also pertinent to note that a March 2009 X-ray 
examination showed severe degenerative changes at the 
metatarsasophalangeal joint of the right first toe and this 
latter disability was first shown during service.  Moreover, 
earlier examinations revealed significant functional 
impairment of the first two toes of the right foot and such 
findings were not of the acute and transitory type.  The 
Board specifically notes that it was reported in December 
2003 that, in addition to the fact that the Veteran had to 
wear special shoes, the physical examination of the right 
foot revealed no motion in the first metatarsophalangeal 
joint, a bunion deformity on the right great toe and a fixed 
flexion deformity of 40 degrees of the proximal 
interphalangeal joint of the second toe.  (Emphasis added.)  
Such findings raise a doubt about the most recent medical 
opinion of essentially no functional impairment 

In view of the foregoing, the Board finds that the Veteran's 
degenerative arthritis of the metatarsophalangeal joint of 
the right first toe was first diagnosed during service and 
was recently confirmed upon X-ray examination.  In addition, 
the medical evidence does not clearly and unmistakably show 
that the Veteran's pre-existing second toe disorder was not 
aggravated beyond its natural progression during service.  
Accordingly, service connection for degenerative arthritis of 
the metatarsophalangeal joint of the right first toe and a 
fixed hammertoe deformity of the right second toe is 
warranted.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.

(ii).  Depression.  The Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for depression.  

The Veteran contends that he first experienced depression 
during service.  However, the Veteran's service treatment 
records do not contain any records indicating a diagnosis or 
treatment for a psychiatric disorder.  In fact, the objective 
post-service medical evidence does not include a diagnosis 
for depression until March 2002, approximately 24 years after 
service.  The Board notes that the passage of time between 
the Veteran's discharge and an initial diagnosis weighs 
against the Veteran's claims.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Regarding opinions indicating 
causation, in a May 2003 letter, D.S. noted the Veteran's 
depression was probably linked to prolonged nonservice-
connected medical stressors such as; legal blindness, End 
Stage Glaucoma, Lumbar Spondylosis and osteochondrosis.  The 
medical evidence does not contain a competent medical opinion 
attributing the Veteran's depression to any incident of 
service, required for service connection.  On the contrary, 
it was reported by a mental health social worker in May 2003 
that the Veteran's depression was due to non-service-
connected disabilities, to include legal blindness and lumbar 
spondylosis and in a January 2005 VA treatment record, a 
clinician stated that the Veteran's depression "seems to be 
related to his financial situation. 

In his testimony, the Veteran indicated that he felt 
depressed due to his involvement with a woman named R.A. 
during service.  He claimed that due to his difficulty with 
this woman, specifically an incident where she claimed that 
he punched or kicked her, he was discharged from service 
without explanation.  The Veteran's wife testified that, 
during service, the Veteran discussed the woman, stating that 
she would withhold keys from him so that he could not perform 
his tasks in a timely manner.  When he talked about this 
woman, the Veteran's wife recalled, the Veteran would sound 
quiet on the phone, as if her were depressed.  However, 
neither the Veteran nor his wife possesses the requisite 
training or credentials needed to render a competent opinion 
as to the diagnosis or etiology of clinical depression.  As 
such, their lay opinions do not constitute competent medical 
evidence and lack probative value.  See Espiritu, supra.  

It is also pertinent to note that having reviewed the 
Veteran's service personnel records, the Board finds that, in 
October 1977, the Veteran was disciplined for an Article 86 
violation due to his failure to be at a place of assignment.  
Moreover, February 1978 letters, written by the Veteran's 
superiors, noted a perceived history of failing to conform to 
military standards in such areas as timeliness, work 
performance, and cleanliness.  The letters' authors each 
indicated that superiors counseled the Veteran on his 
behavior numerous times and that his failure to reform 
resulted in his discharge.  The service personnel records do 
not include any reference to difficulties with R.A. or any 
other woman.  Noting the contemporaneous documents 
contradicting the Veteran's accounts of his discharge and the 
lack of evidence of a diagnosis for a depressive disorder 
until many years after service, the Board finds the Veteran's 
account of events during service to lack credibility.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) 
(stating that the Board may find the Veteran's statements not 
credible when they are contradicted by contemporaneous 
medical histories and complaints).  Without credible evidence 
of the onset of depression during service and a medical 
opinion indicating a link between the Veteran's currently 
diagnosed depression and service, the Veteran's claim for 
service connection must be denied.  

In summation, the Board finds that the medical evidence shows 
that the Veteran's depression was not diagnosed until many 
years post-service and the preponderance of the evidence is 
against a nexus between a current diagnosis of depression and 
any incident of service, to include trauma.  Under such 
circumstances along with the two opinions that attribute the 
Veteran's depression to a post-service event and non-service-
connected disabilities, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for depression.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's appeal with 
respect to this issue must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

(iii).  End Stage Glaucoma of the Left Eye.  The Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for end stage glaucoma 
of the left eye.  The Veteran claims that he developed 
glaucoma due to an injury that resulted from being punched in 
the eye by a fellow soldier during service.  However, the 
Veteran does not possess the requisite training or 
credentials needed to render a competent opinion as to the 
etiology of a medical disorder.  See Espiritu, supra.  

There is no medical evidence of glaucoma until well over 20 
years after service and the record is devoid of competent 
evidence linking this eye disorder to service.  The Board 
remanded this claim for an eye examination and a nexus 
opinion.  The March 2009 VA eye examiner was unable to 
conclude that the Veteran's glaucoma began during service or 
was otherwise attributable to service.  The board 
specifically notes that the examiner indicated that he could 
not determine whether the Veteran's left eye glaucoma was 
related to service without resorting to mere speculation.  It 
was noted that the service treatment records did not include 
a report of any injury to the Veteran's eye.  The clinician 
did observe that an undated Optometry Clinic service record 
stated that the optometrist wanted the Veteran to return 
"for pressures", which could indicate a suspicion of 
glaucoma, but no diagnosis of glaucoma was recorded.  
Although the Veteran claimed that a private eye doctor 
diagnosed him with glaucoma soon after service, the treatment 
records did not include any record of such a diagnosis.  The 
examiner further reported that glaucoma could be the result 
of angle recession from blunt trauma as described by the 
Veteran, but the record included other findings that 
indicated other causes.  The examiner also reported that a 
comparison with the other eye would have been helpful in 
determining if the appearance of the angle was normal, but 
due to the condition of the other eye, such a comparison was 
impossible.  Because a finding of service connection may not 
be based on a resort to speculation or mere possibility, the 
Board finds that the March 2009 VA eye examination report 
does not support the Veteran's claim.  See 38 C.F.R. § 3.102 
(finding of service connection may not be based on a resort 
to speculation or even remote possibility).  

The Board acknowledges that the Veteran believes that his 
left eye glaucoma was caused by an assault from a fellow 
soldier during service.  However, as a layperson, is not 
qualified to offer an opinion as to the diagnosis or etiology 
of glaucoma.  See Espiritu, supra.  The Board finds that the 
record of evidence does not contain any competent medical 
evidence establishing a nexus between the Veteran's currently 
diagnosed left eye glaucoma and his service, a requirement 
for a finding of service connection.  38 C.F.R. § 3.303(a).  

In summation, the Board finds that the medical evidence shows 
that the Veteran's left eye glaucoma was not diagnosed until 
many years post-service and the preponderance of the evidence 
is against a nexus between a current diagnosis of glaucoma 
and any incident of service, to include trauma.  In view of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for left 
eye glaucoma.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal with regard to this issue 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.


ORDER

Entitlement to service connection for fixed hammer toe 
deformity of the second toe and degenerative arthritis of the 
first metatarsophalangeal joint, right foot is granted.  

Entitlement to service connection for depression is denied.

Entitlement to service connection for end-stage glaucoma, 
left eye is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


